
	

113 HRES 718 IH: Calling on the Department of Defense to expedite the delivery of all necessary military equipment, weapons, ammunition, and other needed materials to the Kurdish Peshmerga forces to successfully combat and defeat the Islamic State of Iraq and al-Sham (ISIS).
U.S. House of Representatives
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 718
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2014
			Mr. Schweikert (for himself, Mr. Rohrabacher, and Ms. Gabbard) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Calling on the Department of Defense to expedite the delivery of all necessary military equipment,
			 weapons, ammunition, and other needed materials to the Kurdish Peshmerga
			 forces to successfully combat and defeat the Islamic State of Iraq and
			 al-Sham (ISIS).
	
	
		Whereas the Islamic State of Iraq and al-Sham (ISIS) has committed acts of terrorism, crimes
			 against humanity and continues to threaten the security and stability of
			 the Middle East;
		Whereas the Kurdish Peshmerga forces have fought bravely against ISIS to secure Iraqi Army bases
			 that contained United States-made weapons and equipment and to protect
			 critical infrastructure vulnerable to invasion by ISIS;
		Whereas successful battles against Iraqi security forces have provided ISIS with advanced weapons
			 systems and armored vehicles, severely limiting the Kurdish Peshmerga
			 forces’ capabilities against ISIS;
		Whereas the strain of combat against ISIS has depleted the Kurdish Peshmerga forces’ weapons
			 caches, leaving them lightly armed and inadequately equipped to counter
			 the better-equipped ISIS force;
		Whereas the Kurdish Peshmerga forces are a longtime ally of the United States and are perfectly
			 positioned to effectively fight against ISIS and have recently asked for
			 material and non-material support;
		Whereas Department of Defense spokesman, Rear Admiral John Kirby, confirmed that the Department of
			 Defense knows what the Kurdish Peshmerga forces need to combat ISIS;
		Whereas Albania, Canada, Croatia, Denmark, Italy, France, Germany, and the United Kingdom have
			 committed to supplying arms to the Kurdish Peshmerga forces; and
		Whereas the United States, through the Department of Defense, have provided no meaningful military
			 equipment, weapons, ammunition or other needed materials to the Kurdish
			 Peshmerga forces: Now, therefore, be it
	
		That the House of Representatives calls on the Department of Defense to expedite the direct
			 delivery of all necessary military equipment, weapons, ammunition, and
			 other needed materials to the Kurdish Peshmerga forces to successfully
			 combat and defeat ISIS.
		
